DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action (RCE) on the merits of Application No. 16/829,039 filed on 03/25/2020. Claims 1-9 and 11-16 are currently pending and have been considered below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. DE10 2019 108 875.5, filed on 04/04/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2)(hereinafter “ Busold”) in view of  Mepham et al. (US 2013/0206533 A1)(hereinafter “Mepham”), and further in view of  De Maziere et al. (US 20080035443 A1) (hereinafter “De Maziere”) and Herkommer et al.(US 10408285 B2) (hereinafter “Herkommer”)
Regarding claims 1 and 15, Busold discloses a dual-clutch actuator (fig. 10, see para 64-68) with 
a hydraulic pump (e.g. 14, 16, two commonly driven pumps)  including a pump inlet (lower conduits in FIG. 10) and a pump outlet (upper conduits in FIG. 10), the hydraulic pump being driven by an internal engine (12), 
a first clutch hydraulic circuit (e.g. hydraulic circuit of 24, 106, and 102) leading to a first actuator outlet (102) (see para 64 of Busold), 
a second clutch hydraulic circuit (e.g. hydraulic circuit of 18a, 108, and 104)(see para 64 of Busold),
wherein the first clutch hydraulic circuit has a control valve (e.g. 106),
wherein the second clutch hydraulic circuit is connected to the hydraulic pump (14) and in turn has a control valve (e.g. 108), 
wherein the dual clutch actuator further comprises
a first shift hydraulic circuit (e.g. hydraulic circuit of 22a, 186, 182) leading to a third actuator outlet (182), wherein the shift hydraulic circuit is connected to the hydraulic pump (e.g.16) and has a control valve (e.g. 22a) which has a return connection (e.g. hydraulic line that is connected to 22-24) and
 wherein the first clutch hydraulic circuit (24) is connected to the return connection of the control valve (e.g. 22a) of the first shift hydraulic circuit (22a),
and the first clutch hydraulic circuit is fed only from the return connection of the control valve of the first shift hydraulic circuit upon actuation of the first shift hydraulic circuit and the first clutch hydraulic circuit.
However, Busold fails to disclose pump being driven by an electric motor, the pump has first and second pump outlets and wherein the dual- clutch actuator includes only one hydraulic pump and wherein a first non-return valve is directly connected to the first pump outlet and the first shift hydraulic circuit, and a second non-return valve is directly connected to the second pump outlet and the second clutch hydraulic circuit, such that hydraulic pressure in the first shift hydraulic circuit is maintained when the control valve of the first shift hydraulic circuit is closed without operating the hydraulic pump, and hydraulic pressure in the second clutch hydraulic circuit is maintained when the control valve of the second clutch hydraulic circuit is closed without operating the hydraulic pump. 
Mepham teaches the dual actuator (fig. 1) with a hydraulic pump (e.g. 14, 16, two commonly driven pumps, see para 14)  being driven by an electric motor (12) (see abstract and para 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to replace the mechanical pump by an electric pump as taught by Mepham so that the two pumps can be directed to two operating direction, as an obvious matter of engineering design choice.  Both pumps (such as the mechanical pump of Busold) and the electric pump (such as the pump of Mepham) are known and suitable arrangements for a pump.  Further, substituting one known pump for another known brake involves only routine skill in the art which is also disclosed in another embodiment (fig. 14-15 and para 70) of Busold.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the mechanical pump to a an electric pump, as the pump would still adequately function as a pump. 
De Maziere teaches a hydraulic power control system  (fig. 1) wherein the pump (20) has two outlets (e.g. X, Y) so that two different pressure can be maintained and it is possible to switch to high pressure to low pressure level based on the desire torque, thereby making it possible to minimize power consumption. (see para 9, 17) while maintaining a cooling/lubrication line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to replace dual pumps to a single one as taught by De Maziere in order to simplify the mechanism and reduce costs by reducing parts and make the design more compact. 
Herkommer teaches a fluid arrangement (fig. 9) wherein a first non-return valve (right 28) is directly connected to the first pump outlet (e.g. right side outlet of pump 14) and the first shift hydraulic circuit (e.g. circuit of 62b-f), and a second non-return valve (left 28) is directly connected to the second pump outlet (e.g. left side outlet of pump 14) and the second clutch hydraulic circuit (e.g. circuit of 62a), such that hydraulic pressure in the first shift hydraulic circuit is maintained when the control valve of the first shift hydraulic circuit is closed without operating the hydraulic pump, and hydraulic pressure in the second clutch hydraulic circuit is maintained when the control valve of the second clutch hydraulic circuit is closed without operating the hydraulic pump in order to improve the energy balance in the fluid assembly. (see col. 2, line 29-38)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to add two non-return valves as taught by Herkommer in order to stop the backflow from the clutches (located at the out arrows in FIG. 4) into the hydraulic systems such as valves 22a, 18a, 24, 28 and into the pump (14, 16), and as a result the life and performance of the hydraulic circuit  and pump can be improved and/or lengthened.
As modified, the dual-clutch actuator would have a single pump with two outlets and two non-return valve directly connected to the two outlets.
Regarding claim 2, Busold/ Mepham/ De Maziere/ Herkommer discloses the dual-clutch actuator (fig. 10) as modified according to the claim 1, Busold further discloses wherein the second clutch hydraulic circuit (e.g. 18a) is directly connected to the hydraulic pump (e.g. 14).
Regarding claim 4, Busold/ Mepham / De Maziere/ Herkommer discloses the dual-clutch actuator (fig. 10) as modified according to the claim 1, Busold  further discloses wherein a pressure sensor (30) is provided for the first shift hydraulic circuit  and  first and second clutch hydraulic circuits (e.g. hydraulic circuit of 24 and 18a, respectively) connected to the return connection of the corresponding control valve does not have its own pressure sensor. 
Regarding claim 5, Busold/ Mepham / De Maziere/ Herkommer discloses the dual-clutch actuator (fig. 10) as modified according to the claim 1 , wherein a pressure sensor (e.g. 110, 112) is also provided for the first and second clutch hydraulic circuits connected to the return connection of the control valve.
Regarding claim 14,  Busold/ Mepham / De Maziere/ Herkommer discloses the dual-clutch actuator (fig. 10) as modified according to the claim 1, Busold further discloses wherein the control valve (22a) for the first shift hydraulic circuit and the control valve (24) for the first clutch hydraulic circuit are arranged in a cascade manner such that the first clutch hydraulic circuit can be fed from the return connection of the control valve of the first shift hydraulic circuit.
Regarding claim 16, Busold/ Mepham / De Maziere/ Herkommer discloses the dual-clutch actuator (fig. 10) as modified according to the claim 1, Busold further discloses wherein the control valve of the first shift hydraulic circuit and the control valve of the second shift hydraulic circuit are proportional valves which control or regulate pressure in the first shift hydraulic circuit and in the second shift hydraulic circuit. (e.g. valve 18a and 22a is 3/2 way pressure regulating valves are preferably used as  proportional pressure control valves designed to be based on a variably adjustable pressure to be able to set different synchronous forces).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2) in view of  Mepham et al. (US 2013/0206533 A1) and De Maziere et al. (US 20080035443 A1) and Herkommer et al.(US 10408285 B2) as set forth in the rejection of claim 1 and further in view Aksel et al. (US 20200120792 A1)(hereinafter “Aksel”).
Regarding claim 6, Busold/ Mepham / De Maziere/ Herkommer teaches all the elements of the claim 1, but fails to disclose wherein a reservoir is integrated which is divided into two partial volumes with a partition wall, wherein the hydraulic pump has two inputs and the return connection of a control valve of the first clutch hydraulic circuit leads into the partial volume from which the hydraulic pump draws to supply the first clutch hydraulic circuit and the return connection of the control valve of the second clutch hydraulic circuit leads into the partial volume from which the hydraulic pump draws to supply the second clutch hydraulic circuit. 
Mepham teaches the dual actuator (fig. 1) wherein a reservoir (e.g. 18) is integrated which is divided into two partial volumes (e.g. 18a/b, para 17) with a partition wall (e.g. has no numeral, the dotted line), wherein the return connection of the control valve  of the first clutch hydraulic circuit (e.g. 32)  leads into the partial volume from which the hydraulic pump draws to supply the first clutch hydraulic circuit and the return connection of the control valve of the second clutch hydraulic circuit (e.g. 30) leads into the partial volume from which the hydraulic pump draws to supply the second clutch hydraulic circuit. As a result, the supply reservoir can include two different types of fluid. (see para 17)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to employ a reservoir divided into two partial volumes in view of Mepham in order to provide flexibility of the hydraulic system by splitting the reservoir so that two different kind of fluids can be used to cool or lubricate the dual clutch assembly.
As modified, the dual clutch hydraulic system would have a reservoir with a split system.
However, Busold as modified according to claim 1 to include a single pump does not necessarily disclose the pump has two inlets.
Askel teaches a pump device which has two inlet openings (e.g. 3, fig. 3, see para 23, 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold/ De Maziere / Mepham to employ the two inlet pump instead of two pumps in view of Askel in order to provide compact and cost effect design of the hydraulic system without compromising the reliability and security of oil supply.
As modified, the dual clutch hydraulic system would have a pump with two inlets.
Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2)(hereinafter “ Busold”) in view of  De Maziere et al. (US 20080035443 A1) and Herkommer et al.(US 10408285 B2) as set forth in the rejection of claim 1 and further in view of  Muto et al. (US 2017/0248197 A1)(hereinafter “Muto”) and  Druten et al. (US 2020/0378492 A1). Since Muto ref has been recited to teach the device assembly, any claims related to device assembly (claim 8-9) has been written under one motivational statement for the clarification. Since Druten ref has been recited to teach the parking lock assembly, any claims related to this assembly (claim 8-12) has been written under one motivational statement for the clarification.
Regarding claim 8, Busold/ De Maziere/ Herkommer teaches all the elements of the invention as mentioned in claim 1 except a device assembly.
 Muto teaches a device assembly (e.g. 1, fig. 1) for a vehicle axle of a motor vehicle having
 an electric motor (2, see para 18), 
a gearbox (e.g. 20 and 10,see para 19) with an input (e.g. 2b, 11,see para 21) which is connected to the electric motor (1), 
a first (e.g. 10) and a second gear (e.g. 20) and 
an output shaft (e.g. 50) 
a dual clutch (e.g. C1, C2, see para 21) which is 5Docket No. 529356USarranged between the electric motor (1) and the input of the gearbox,
a synchronization assembly (e.g. 16) which is arranged between the first gear (e.g. 10) and the output of the gearbox (e.g. 50)  (see para 61) and 
an actuator (see the rejection of claim 1 of Busold) according to Claim 1.
Druten teaches the drive assembly (fig.10) wherein the first shift hydraulic circuit (e.g. 10c of fig. 10 of Druten ) is coupled with the synchronization assembly of the first gear (see para 61).
Regarding claim 9, Busold/ De Maziere/ Herkommer / Muto/ Druten the drive assembly (e.g. 1, fig.1 of Muto) as modified according to Claim 8. 
Muto further teaches wherein a second synchronization assembly (e.g. 28, fig. 1 of Muto) is provided which is arranged between the second gear (e.g. 20) and the output (e.g. 50) of the gearbox.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to employ the driving device in view of Muto in order to provide a higher degree of reliability and security of vehicle for preventing a backward movement at the time of a stop in a shorter time (See para 7).
As modified, the device assembly would have a dual-clutch actuator and a second synchronization assembly provided between the second gear and output of the gearbox.
Regarding claim 11, Busold/ De Maziere/ Herkommer / Muto/ Druten teaches all the elements of the invention as mentioned in claim 8.
Druten further teaches the drive assembly wherein a parking lock (e.g. 50 of fig. 9, 40/42 of fig. 10) is integrated which is connected to the first shift hydraulic circuit (e.g. 10c).
Regarding claim 12, Busold/ De Maziere/ Herkommer / Muto/ Druten teaches a synchronization assembly (e.g. 16 of fig. 1 of Muto) of the first gear.
Druten further teaches the drive assembly wherein a parking lock (e.g. 50 of fig. 9 of Druten) is integrated which is connected to the first shift hydraulic circuit (e.g. 10c) to which the synchronization assembly (e.g. 16 of fig. 1 of Muto) of the first gear is also simultaneously connected (see para 121 and 129 of Druten).
It would have been obvious to one having ordinary skill art before the effective filing date of the claimed invention to modify Busold/ De Maziere / Muto to employ a parking locking in view of Druten in order to provide an additional safety measurement in case of emergency (see para 41 of Druten).
As modified, the dual clutch hydraulic system would have a device assembly for a vehicle of axle and a parking lock which is connected to the first shift hydraulic circuit to which the synchronization assembly of the first gear is also simultaneously connected.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable Busold et al. (EP 1420186 A2)(hereinafter “ Busold”) in view of  Mepham et al. (US 2013/0206533 A1) and De Maziere et al. (US 20080035443 A1), Herkommer et al.(US 10408285 B2), Muto et al. (US 2017/0248197 A1) and Druten et al. (US 2020/0378492 A1) as set forth in the rejection of claim 8 and further in view of and Knoblauch et al. (US 10,344,829 B2)(hereinafter “Knoblauch”).
Regarding claim 13, Busold/ Mepham / De Maziere/ Herkommer / Muto/ Druten teaches all the elements of the invention as mentioned in claim 8.
Druten further teaches the drive assembly (fig. 9, 10) wherein a locking hydraulic circuit (e.g. hydraulic line between 40 to 4) is integrated in the actuating system (e.g. 1).
However, Druten fails to disclose a locking differential.
Knoblauch discloses a similar electric axle drive for a motor vehicle wherein a locking differential (e.g. 20, fig. 5) can be actuated by an actuator (e.g. 28) with optimum efficiency of the torque transmission and simple manner. (see col1, line 52-53, col 6, and line 50-67)
It would have been obvious to one having ordinary skill art before the effective filing date of the claimed invention to modify Busold/ De Maziere / Muto/ Druten to employ a locking differential with the hydraulic circuit in view of Knoblauch in order to provide a simple manner actuating system and further optimum efficiency of the torque transmission.
As modified, the dual clutch hydraulic system would have a locking differential connected to a differential hydraulic circuit.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 3, , the prior art does not disclose or render obvious a dual clutch actuator comprising the combination of features recited in claim 6 and “a second shift hydraulic circuit leading to a fourth actuator outlet.” While a plethora of prior art references include a wherein a second shift hydraulic circuit,  these reference do not locate this circuit at the specific location in the combination recited. There is no reason apparent in the prior art why one would have been led to modify the circuit to include a fourth actuator outlet in this specific location as opposed to multiple other locations or on its own circuit.
	With reference to claim 7, the prior art does not disclose or render obvious a dual clutch actuator comprising the combination of features recited in claim 6 and “wherein a locking differential hydraulic circuit with a control valve leading to a fourth actuator outlet is connected to the return connection of the control valve of the first clutch hydraulic circuit.” While a plethora of prior art references include a locking different hydraulic circuit, including one with a control valve, these reference do not locate this circuit at the specific location in the combination recited. There is no reason apparent in the prior art why one would have been led to modify the circuit to include a locking differential in this specific location as opposed to multiple other locations or on its own circuit.

Response to Arguments
Applicant's arguments filed on 10/27/2022 have been fully considered. 
Applicant contends that Busold/ De Maziere / Herkommer does not disclose or suggest the newly recited features of claim 1.  While this argument is found persuasive, a new embodiment of Busold (fig. 10) has been applied that discloses the new limitation, as appears above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655